Citation Nr: 0301313	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  01-03 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than June 29, 
1999, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1969, and from January 1971 to January 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  While it was initially unclear 
what issue(s) addressed in the July 2000 rating decision 
the veteran wished to appeal, in a letter received in 
November 2002, he clarified that he did not wish to 
"pursue any appeals other than for an earlier effective 
date for a total rating based on individual 
unemployability."  


REMAND

A July 2000 rating decision granted the veteran TDIU.  He 
was notified of this decision in July 2000.  In April 2001 
he filed a notice of disagreement (NOD) with the effective 
date assigned for the TDIU.  The RO has not issued a 
statement of the case (SOC) addressing the matter of 
entitlement to an effective date earlier than June 29, 
1999, for the grant of TDIU.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in a 
case in which a veteran expressed disagreement in writing 
with a RO decision and the RO failed to issue a SOC, the 
Board should remand the issue for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  [It is 
noteworthy that following notice of an October 1993 rating 
decision denying TDIU, the veteran filed an NOD with that 
decision in November 1993.  There is no indication that a 
SOC was issued in response.] 

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should furnish the veteran and 
his representative a SOC on the matter 
of entitlement to an earlier effective 
date for the grant of TDIU.  The veteran 
is reminded that to perfect an appeal on 
this issue after the SOC is issued, he 
must submit a timely substantive appeal.  
If he does so, the case should be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious 
manner.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




